On Motion to Dismiss.
MONROE, C. J.
[1] Relators, who are prosecuting this appeal from sentences for a criminal offense, complained that the minutes of the district court as they appear in the transcript show that they were present in open court on June 26th (the second day of the trial), but that as originally written they failed to make that showing, and they obtained an order for certiorari and alternative mandamus directing the clerk to send up a copy of the minutes, as originally written, and show cause why the corrected edition, as appearing in the transcript, should not be stricken out. The clerk makes return to the effect that defendants were actually present in open court upon the occasion mentioned and that the minutes, as originally *169written, were corrected by order of court before being signed in order to show that fact, which return is unchallenged and meets all the requirements of the ease; the correction of the minutes, under the circumstances and for the purpose stated by the clerk, haying been entirely competent and affording defendants no ground for complaint.
It is, therefore, ordered that the relator’s prayer that the alternative mandamus be made peremptory, be denied, and that this proceeding be dismissed.